Opinion issued July 20, 2010
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-10-00373-CV



IN RE GT VENTURE MANAGEMENT, AG AND SACHA H. SPINDLER,
Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)


By petition for writ of mandamus, relators, GT Venture Management, AG and
Sacha H. Spindler, challenge the trial court's order granting a motion to disqualify. 
  
We deny the petition for writ of mandamus.  All outstanding motions are
denied as moot.  
Per Curiam 

Panel consists of Justices Jennings, Alcala, and Massengale.  

1. 	The underlying case is GT Venture Management, AG, Sacha H. Spindler, and
Nationwide Utilities Corporation f/k/a Pluris Energy Group, Inc. v. Kenneth Koepke,
No. 2010-11387 in the 113th Judicial District Court of Harris County, Texas, the
Hon. Patricia Hancock, presiding.